Citation Nr: 1229502	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran had active service from March 1983 to March 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for an acquired psychiatric disorder secondary to service-connected disabilities. 

In November 2008, the Board remanded the issue on appeal for an additional medical examination and etiological opinion.  Subsequently, in an August 2010 decision, the Board denied service connection for a psychiatric disorder secondary to service-connected disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated July 26, 2011, the Court partially vacated the Board's decision with regard to the issue of service connection for a psychiatric disorder secondary to service-connected disabilities.  The Court remanded this claim to the Board for compliance with the instructions contained within a Joint Motion for Remand, issued in July 2011, which noted that a March 2009 VA examiner failed to address whether the Veteran's service-connected disabilities aggravated her psychiatric disorder.  The parties found that VA failed to provide an adequate examination, and the Board was directed to obtain an additional VA opinion with a sufficient rationale.  To comply with these instructions, the Board remanded the Veteran's claim once again in November 2011.

In November 2007, the Veteran testified at a video conference hearing before an acting Veterans Law Judge (VLJ) who no longer serves in that capacity at the Board.  The Veteran was sent a letter, dated July 24, 2012, which provided the option of appearing at an additional hearing before a VLJ in Washington, D.C., at her local RO, or via video conference.  In a response dated July 31, 2012, the Veteran indicated that she wished to appear before a member of the Board via video conference.  However, an additional response, dated August 10, 2012, indicated that she did not wish to appear at a hearing.  A letter from her representative, which accompanied her response, stated that the August 2012 response replaced any previous reply sent by the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have its onset in or is otherwise attributable to service.

2.  An acquired psychiatric disorder was neither caused nor aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service, or casually-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2006 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2006.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such includes records from the Social Security Administration (SSA), which were provided by the Veteran.  A subsequent request from the SSA did not produce any additional records.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the November 2011 Board remand, the most recent VA examinations were provided in December 2011 and January 2012 so as to ascertain whether any currently-diagnosed psychiatric disorder was etiologically-related to any service-connected disability, to include aggravation thereof.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are adequate, as the examiners included a thorough review of the file and physical examination and provided findings relevant to the issue at hand following an examination.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the most recent opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

Discussion of the Veteran's November 2007 hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 
38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to an acquired psychiatric disorder (major depressive disorder) was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the nature and etiology of her depressive disorder.  She was also asked questions with respect to the severity of her service connected disabilities and how they affected her mental state.  Sources of evidence relevant in this regard were identified during this process.  As indicated, the matter was ultimately Remanded for the purpose of addressing medical questions that were raised.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran claims that she suffers from an acquired psychiatric disorder secondary to service-connected disabilities, including varicose veins of the bilateral lower extremities.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, as the Veteran's claim was filed before October 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the evidence of record does contain a diagnosis of major depressive disorder.  See VA examination report, December 2011.  Thus, element (1) of Hickson has been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any psychiatric disorder.  There is also no evidence of an acquired psychiatric disorder in the immediate years following service.  The Veteran does not contend otherwise.  She also makes no claim that her psychiatric disability had its onset in service or is otherwise related to service.  Instead, she claims that her depression is causally-related to her service-connected varicose veins.

Post-service, the first diagnosis of a psychiatric disorder within the record occurred during VA treatment in September 1997, when she was diagnosed with major depressive disorder, single episode, severe.  She denied any prior depressive episodes.  At that time, while chronic pain in the abdominal region was noted, her disorder was not linked to her varicose veins.  

The Veteran was afforded a VA examination in February 1998.  She reported leg pain, which began in the Army, and had worsened over the years.  She was diagnosed with varicose veins at that time.  Another VA examination report, authored in March 1999, noted continued complaints of lower extremity pain.  She was diagnosed with varicose veins, non-limiting, as well as degenerative disc disease of the lumbar spine with radiculopathy.  The examiner opined that some of the Veteran's lower extremity pain was related to her back disorder.

A VA outpatient treatment report dated March 24, 2003, diagnosed the Veteran with chronic leg and back pain with attendant depressive symptoms.  While the etiology of her leg pain was ultimately unclear, it was noted that she suffered from peripheral neuropathy.  Her leg pain was so severe that she was seen in the emergency room several times during the prior year.  The examiner noted that an August 2000 MRI revealed a bulging disc at L4-5, and a bone scan conducted in June 1999 identified mild stress-related changes in her sacrum and both knees.  She reported that her legs burned, and that she was unable to go to sleep.  She described the pain as constant, also noting that both legs were weak and at times tingled.  The examiner stated that her presentation was generally consistent with a diagnosis of Chronic Pain Disorder, with both physical and psychological factors contributing to major depressive disorder with a superimposed dysthymic disorder.  Varicose veins were not diagnosed at that time, nor was any psychiatric disorder linked to any veinous disorder.

A VA treatment report from April 2003 noted that the Veteran was diagnosed with peripheral neuropathy, and that this disorder resulted in several hospital visits over the prior year.  Another VA report, from November 2004, noted a burning pain in her right thigh, made worse following recent exercise.  Back pain was also present, which radiated to her legs.  Her history included a diagnosis of varicose veins, however current findings were not indicated.

The Veteran reported for a VA examination, again in connection with varicose veins, in August 2006.  She stated that both legs hurt all the time, and that she also experienced numbness and tingling.  Her diagnosis was confirmed, however objective findings of varicose veins were not severe enough to account for all other symptoms.  The examiner noted that a bulging disc in her back, as well as neuropathy, might explain some of her leg symptoms.

In November 2007, the Veteran testified during a Board hearing.  She stated that her psychiatric disorder made her feel like a prisoner in her own home.  See Transcript, p. 20.  It was also noted that her depression was diagnosed as early as 1997.  See Transcript, p. 23.  

Following a Board remand, the Veteran was afforded a VA examination to specifically address the relationship between her psychiatric disorder, and her service-connected disabilities, in March 2009.  At that time, the Veteran reported that she had been depressed for many years, since at least 1993.  She also reported constant pain, daily, which was not relieved by medication.  However, she admitted that she had been non-compliant with her medication.  She stated that she only got three hours of sleep per night due to pain.  She reported bouts of depression, as well as crying spells.  At the time, she linked at least part of her symptomatology to the passing of her mother one week prior.  

The examiner noted the Veteran's prior medical history, to include the diagnoses of varicose veins, a back disorder, and idiopathic neuropathy.  The August 2006 VA examination report was discussed, to include the assessment that her varicose veins were not so severe as to account for her leg symptoms.  She was informed by her private provider that her pain was the result of neuropathy.  As for her depression, the examiner noted the March 2003 psychiatric assessment, wherein the Veteran was diagnosed with major depressive disorder, dysthymia, and chronic pain disorder with physical and psychological factors.  

Following a psychiatric evaluation, the diagnosis of major depression, recurrent, without psychotic features, was confirmed.  It was also noted that the Veteran appeared to have longstanding depressive symptoms, which had essentially gone un-medicated as the she was non-compliant with her medication.  The examiner opined that her depressive symptoms were not the result of her service-connected varicose veins or her other service-connected disorder, fibrocystic mastitis.  No rationale was provided with this opinion.

A private medical report, dated in October 2009, noted neuritis of the bilateral legs, as well as varicosities.  A flat affect was also noted at that time.

The Board remanded for additional medical opinions in November 2011, specifically to address whether or not a service-connected disability permanently aggravated a psychiatric disorder.  The first such examination was conducted in December 2011.  Following a VA psychiatric evaluation, it was noted that the Veteran carried a diagnosis of major depressive disorder.  Also noted were chronic leg pain, a pain disorder, and a bulging disc.  The Veteran reported a depressed mood, sleep impairment, and social and occupational disturbance.  She stated that she had been depressed since she left work due to chronic pain.  

Following the interview, the examiner noted that the Veteran's depressive disorder was primarily related to her chronic leg pain.  It was unclear, however, whether her pain was related to her service-connected disability, or to other, non-service connected disorders.  She noted diagnoses of bulging discs and peripheral neuropathy.  She stated that, if the forthcoming medical examination revealed that her leg pain was caused by varicose veins, then it would be correct to infer that her psychiatric disorder was related to a service-connected disability.  It was likely, however, that her pain was due to her non-service-connected conditions.

The Veteran was afforded an additional VA medical examination January 2012.  It was noted that the Veteran first received treatment for varicose veins in 1984, and that over time her condition has resolved.  The examiner stated that the Veteran no longer had varicose veins.  The Veteran reported pain in her legs, as well as burning and tingling, since 1984, which was made worse in 2003 when she was diagnosed with a bulging disc.  She had experienced severe leg pain due to neuropathy, but not because of varicose veins, as she no longer suffered from that disorder.

Ultimately, the examiner noted that the Veteran underwent a complete resolution of varicose veins.  Per the Veteran, the most recent occurrence was seven years prior, a vein in her right leg around the knee.  Objective examination was normal.  The examiner opined that the Veteran's bilateral leg pain was the result of peripheral neuropathy, which is not service-connected.  Focus was placed on the finding that the Veteran no longer carried a diagnosis of symptomatic varicose veins.  Put another way, as the Veteran's varicose veins had been asymptomatic for several years, the Veteran's depression could be caused or aggravated by this essentially non-debilitating service-connected disability.


The Board has also reviewed the Veteran's voluminous medical history of record, to include VA and private treatment.  While continuing treatment for leg pain and depression are noted throughout, the record lacks a probative medical opinion linking her chronic leg pain, or a psychiatric disorder, to varicose veins.  

As such, while many medical reports have linked the Veteran's diagnosis of major depressive disorder to chronic pain (diagnosed as Chronic Pain Disorder, neuritis, peripheral neuropathy, and radiculopathy), the totality of the evidence fails to establish a nexus/link between the chronic pain and a service-connected disability (varicose veins).  The Board notes that varicose veins have been reported as a concurrent diagnosis in reports which document the Veteran's complaints of chronic pain.  However, and rather crucially, the record lacks an opinion from a medical provider which establishes a relationship between chronic pain of the bilateral lower extremities and the Veteran's service-connected varicose veins.  To the contrary, the January 2012 VA examiner determined that the Veteran's leg pain was the result of a her non-service connected peripheral neuropathy.  It was also determined that the Veteran's varicose veins were completely asymptomatic, and therefore have neither caused nor aggravated any psychiatric disorder.

As to the Veteran's statements that these her psychiatric disorder is causally-related to a service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that her diagnosed psychiatric disorder is related to her service-connected varicose veins.  In that regard, she is deemed competent to report symptoms of pain as well as depression.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, and/or experience, she is not found to be competent to provide an opinion that differentiates whether her leg pain is due to her service connected varicose veins or a non-service connected lower extremity disability, such as peripheral neuropathy.  She equally lacks the needed training to determine the cause of her pain disorder and depression and whether those problems are related to her service connected disabilities.  Opinions of that nature require a level of medical expertise that the Veteran does not possess.  Indeed, as discussed above, medical experts have reviewed the claims file, examined the Veteran, and considered her personal statements and ultimately determined that the cause of the Veteran's chronic pain/depression was from a non-service connected disability.

Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) she is reporting a contemporaneous medical diagnosis, or (3) her description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.    

Therefore, there is no persuasive lay or medical evidence to support a link between a currently-diagnosed psychiatric disorder and varicose veins.  

The Board has also reviewed submissions from the Veteran's representatives of record, to include a November 2007 report documenting several notations of bilateral lower extremity pain, as well as complaints of pain associated with depressive symptoms.  The Board does not deny that the Veteran suffers from chronic leg pain, and also acknowledges that several providers have linked chronic pain to her diagnosed psychiatric disorder.  However, the totality of the evidence of record simply does not support a link between severe leg pain and her service-connected varicose veins.

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed major depressive disorder had its onset in service, or is etiologically-related to a service-connected disability.  Instead, the most probative evidence of record indicates that it is less likely than not that any current psychiatric disorder is secondary to pain from her varicose veins.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from depression.  However, and as explained above, the most probative evidence of record does not indicate that any current psychiatric disorder is related to a service-connected disability, as her varicose veins are currently asymptomatic.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore her claim for service connection for an acquired psychiatric disorder must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


